Title: To Thomas Jefferson from Thomas G. Watkins, 24 March 1822
From: Watkins, Thomas G.
To: Jefferson, Thomas


                        My Dear respected Sir,
                        
                            Jonesbo. East Tennessee
                            March 24. 1822.
                        
                    When I last had the happiness of being with you at Monticello, I left you under the pleasing expectation of meeting you soon again at the natural bridge on my way to this country but was painfully disappointed, by a very unexpected & heavy domestic affliction. but “tempus edax rerum” has also swept away my griefs—and with my family I again enjoy a usual share of comfort in the circle of our friends. A day—scarcely an hour goes by me without recurring an anxious desire to enjoy over again those departed moments of pleasure and improvement which the fireside of Monticello has so often afforded me. a feeling which must afford an apology, under so long a separation, for my temerity in thus  sending you my hand to represent my heart. Next to the present prosperity and happiness of my country, my friends & myself, the prospects of succeeding generations claim my zealous consideration in passing along over the fertile regions which lie between the shores of the atlantic and the Mississippi, and I know how grateful it will be to your benevolence to hear, in relation to the first consideration, that very few circumstances present themselves, of a character unfavourable to the warmest hopes of Philanthropy. A people independent, intelligent, unreserved, hospitable and chearful—afford the strongest proof of a gifted country, still under the influence of a good government! How long will this last? is a painful question, which the hystory of mankind is but too well calculated to suggest to the reflecting politician. And the half stifled complaints of federal assumptions of power, fluctuating degenerate currencies official extravagance & private voluptuousness, not less so to excite apprehensions, that the dangerous aberration from the first principles to ensure stability to our happy state of things is already begun. But trusting in the Power, the intelligence and the interest of the people, I will not indulge in gloomy anticipations. Federal Judicial encroachments upon state rights & the next presidential election—The Pride, the splendour, the etiquette & extravagance of the heads of Government, with the hard times and pressure upon the people, are the most prominent subjects of discussion among the latter where I have passed along. With respect to the first “state rights” the people all along through Virginia appear to understand the subject, to have settled their minds upon its merit and finally determined  that the time has arrived when it is proper to commence the work of temperately but firmly and effectually arresting the course of the encroachments of the irresponsible federal judiciary upon the unalienated rights & sovereignty of the states. In the state of Tennessee the question has not yet been sufficiently stirred—and the reasonings upon it are less understood—indeed the opinions upon it if expressed at all were cheifly among the people, in reiteration of the sentiments promulged in the National Intelligencer. that it was much ado about nothing—& that our confidence in the General government ought not to be shaken—The federalists seem unanimous on this point, and it being a republican administration, at least one of republican creation—the republicans are not prepared for hostile animadversion— of the more shrewd, old and well grounded republicans, however, although they say but little yet—appear to be prepared with a proper understanding & disposition to meet the question in due time. And the Intelligencer is evidently falling from that high ground which it once deservedly occupied amongst the truest patriots as a text book of principle as well as fact and as soon as the people have time to learn, that it no longer retains the spirit but only the name of the good old republican oracle and organ of republican truth, they will abandon it & the arrogant asptions of  the federal judiciary together. Some unexpected powerful influence may arise to avert this issue from its  fruition. But I have seen & heard enough to warrant me in saying—that at present this sentiment as to this quarter is not founded interily on my own wishes and sanguine hopes.  communication of the Governor of Virginia overtook me above the blue ridge in Virginia—and with the presidents address to congress sprung on before me through Virga & Tennessee. The remarks on both that I subsequently heard were generally complimentary—but the greatest mete of applause was certainly awarded to the former, whether from the greater interest of the subjects embraced, or the superior style of their support I did not press the inquiry. but it was remarked of the latter, that the style was too much in detail, too argumentatively defensive of the measures adverted to, for the dignity of the occasion & the splendour of their author. With respect to the subject of the next presidential election, it is manifestly the Aarons serpent that swallows up all the rest—Pointing to persons more than principles every one is busy in  building up his fabric of hopes and fears upon its foundation—touching “sectional” (local) feelings, jealousies and interests—it raises up an army of intrigues under the mask of patriotism, to embarrass  the public sentiment, and advance their own selfish pretensions. To pass over every other view of this novel premature stir on such an occasion—wherever the disrespect manifested in it to the present incumbent? Has he betrayed the confidence & the hopes of our party while he has failed to command the respect of the other? or has the imbecility or monotony of his course been such as not to furnish sufficient interest to confine them within the limited sphere of his operations—that  both shoud thus unite in transcending the  bounds of his administration, and locate their plans in times beyond the reach of his  influence. Is it more symptomatic of their more daring and dangerous ambitions or a just denunciation of his offensive & injurious aberration from a course more desired & confidently expected? On these topics the faithful old republicans array to stand astounded. They nothing approve—but yet nothing reproach—one looks significantly at another and all wait as if desirous to receive his neighbors estimate first—a favourable state this among these people for the  impressions of truth, and I augur from it a favourable issue. So far as I have been able to penetrate the views of the west—through that  cautious evasion of point on the subject, which manifestly pervades all classes—Their is reason to believe, that they are determined to set up for themselves as soon as possible, and very many indulge the hope that the time is already arrived that promises them success. but the thing is to agree from the individual. Here but two names present themselves with any degree of force, Genl Jackson & Henry Clay—and it wou’d seem from the best information I can get. that if a sufficient portion of the atlantic, cou’d be expected by the more discerning to join—they wou’d come to an agreement among themselves which of them to prefer—but not as yet calculating sufficiently upon either—there is an equal prospect for either Mr Crawford or Mr Adams—and as yet no other from the atlantic. If ever the name of Tomkins is mentioned it is coupled with respect for his republican virtues & integrity—but want of knowledge of, and, of course, confidence in his talents. The west appears to feel sensible of the correct and patriotic principles of Virginia & to admit her integrity and talents—& advancing into speculations they say—so far as her influence is best calculated to promote the interests & happiness of the Union—it wou’d best be suborned by her support of a western candidate, which wou’d be something like a parent’s transfering the government of his estate to a ripe & vigorous offspring, when any consideration shou’d make it prudent for him to yeild up the direct management of it himself The old Federalists—their leaders—I discover to be unequivocally opposed to Mr Adams whether they cannot forgive his apostacy or whether without pointing out the individual—they cherish hopes from the republican schims to slip in a true stock of the old federalism—I cannot discover—One thing I do discover—Their meed of praise is liberally bestowed almost universally on you. whether with sincere devotion to your acknowledged virtues and usefulness or a selfish hidden object of their own, time only can reveal. since their overthrow I have seen them so often skulk behind the public voice, the easier to misdirect and convert its influence to their own latent and unhallowed purposes—that while my principles are open to receive them as brothers upon a true foundation, I am forced to pause and say to myself, even when they are praising you, my Dear Sir,—Times Dandos et dona ferentes. But as I wou’d have my benevolence and sound policy, always  to maintain the ascendant over my distrust or resentment—these terms are cautiously whispered to myself—while I hold out to them the hand of good fellowship, accompanied with professions that shall extend “pari passer” as far back from the teeth, as I discover their own to originate. I have some reason to believe that the pretensions of Mr Clay and Genl Jackson are both encouraged from the east & perhaps with the same view—it is not likely from present appearances that the Genl wou’d readily yeild his views to the support of Mr Clay—he speaks with faint praise of Mr Adams but is very hostile as is all his party to Mr Crawford. He is very much dissatisfied with the president on many accounts. and will address the nation on some accounts he did not tell me what, if he is not better satisfied, soon. He professes the highest respect for you and all your family—which I hope will continue even if you shou’d not support his pretensions (if he has any not confided to me) for the presidency. All that I can hear from Ohio, & Virginia, is exclusively favourable to Mr Clay there—Louisiana is divided for Clay or Crawford & Jackson—and so of Alabama—I must not forbear remarking on this subject, that a report prevailed through this country when Mr Lowndes’ name was held up in S.C. that you by letter had designated him as a proper subject for the public confidence, & from the manner in which the fact was every where discredited, I infered enough to render me happy that no proof of the assertion was afforded—However desirable it might be to the true friends of the old republican cause, to avail themselves as much as possible of your aid and advice on all momentous points—your true friends if as discreet as true will never betray your confidence as to personal indications, if ever empowered, without your most deliberate assent to such a course. And it wou’d be grievous to your friends and injurious to the general good of their cause, that your preference shou’d be divulged, before the ultimate success of its object is secured. unless it cou’d be insisted that without further interest or agency at least in the case—you had  at the appointed time gone to the poll and exercised no more than your common right of suffrage—My Dear Sir, I am no flatterer—I am your true friend and that of my countrys true interests, & so far as my limited means of judging enable me to discern what is best for either, I cou’d not be made to depart from it. But neither wou’d I, impelled by this or any other consideration—be thought to presume further than was meet for one whose principal claim to your indulgence has been founded more on your voluntary goodness than his own merits. If therefore in the expression of any of my sentiments I may have seemed to forget the limits assigned by propriety—the consciousness of this wou’d render me most unhappy, did I not take at the same time consolation from my knowledge of the repeated instances of your charitable consideration, in cases not bottomed upon less exceptionable motives. The respect & veneration of the nation for your principles & person I have been led most sincerely to consider as one of the main pistons of the republican cause.—it shou’d not be weakened by the slightest touch of any unprosperous circumstance. The world judges by the event—success is too much, now, the test of right—and shou’d any thing that you were known to intrust yourself in not be made ultimately to succeed—it wou’d be hailed by the enemies of popular power & liberty as an important breach in the great wall of their protection. With these impressions cou’d I do otherwise than feel all alive, to the success of all your acts as well as principles—While I am compelled to distrust the integrity or discretion of those, who wou’d too frequently or incautiously involve your name? Few I think wou’d more freely advocate, and act upon, the propriety of risquing all to save all than myself. The necessity of this course can rarely happen in reference to persons it should be reserved for the invasion of principles.—I have spun out my remarks so far upon the two first objects of Republicanism as to leave little room for  any thing to be said about the rest—and indeed nothing new or interesting on those subjects has offered—on the style &c at Washington the People of the West think & speak like Virginia. And the talk of hard times is commonplace—any only evinces that the people disregard too much their real blessings—while they conjure up imaginary hardships—we cannot all maintain the style of Things and we might as well begin to learn to be contented to live as rational beings upon moderate means such as all may attain with industry and economy, regulated with propriety—false legislation & partial combinations have brought on a considerable portion of our grievances, but private extravagance more. and as it appears that nothing can admonish us but experience I am glad that we have been made to suffer short of general ruin. I long most ardently to see you all at monticello where I hope to be before the first of may—In the meantime Mrs Watkins Unites with me in sending our respectful and affectionate regards to  yourself and each of the rest of the family
                        T G Watkins
                    